DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation that “the controller executes modulation processing of causing the spatial light modulator to present the modulation pattern for lowering a power density of the laser light on the first surface”. Dependent claim 5 recites the limitation that “as the modulation processing, the controller causes the spatial light modulator to present the modulation pattern so that a spot shape of the laser light on the first surface in the first processing is different from a spot shape of the laser light on the reference surface in the second processing.” Thus, in both claims define what consists of the modulation processing, but refer to methods which are not a subset of each other. Changing the spot shape of the laser light does not automatically lower the power density of the laser light and lowering the power density does not automatically change the shape of the laser light. Without disclosing a clear relationship between the changing the spot shape and lowering a power density, claim 5 lacks in clarity as to what actually consists of “the modulation process”. 
Similarly, claim 4 recites the limitation “as the modulation processing, the controller causes the spatial light modulator to present a spot deformation pattern as the modulation pattern for changing a spot shape of the laser light on the first surface” which defines what consists of modulation processing. This changing of spot shape likewise does not automatically lower the power density of the laser. Without disclosing a clear relationship between the changing the spot shape and lowering a power density, claim 4 also lacks in clarity as to what actually consists of “the modulation process”.
For purposes of examination, claims 4 and 5 will be interpreted as to mean that the spot size is changed in light of the applicant’s submitted specifications and drawings, namely Paragraph 97 and Figures 23(a)-(c).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI (KR 20150114328 A) in view of Togawa (US 20070182954 A1), OGOSHI (KR 20130121719 A), and Ando (US 20100103962 A1).
CHOI (KR 20150114328 A) teaches a laser processing device (laser micro processing equipment 100) for performing laser processing on an object to be processed by applying laser light of a first wavelength from a first surface side of the object to be processed to the object to be processed, the laser processing device comprising: 
a laser light source configured to output the laser light (Paragraph 13, laser oscillating unit 10); 
a converging unit configured to converge the laser light toward the first surface (object 1) to form a converging point (Paragraph 25, focusing lens unit 52 focuses the laser beam and irradiates it to the target object 1);
a spatial light modulator configured to modulate the laser light according to a modulation pattern (Paragraph 40, diffractive optical element 51 may be configured as a spatial light modulator which implements various diffraction patterns by controlling intensity and phase; Paragraph 44, spatial light modulator 53 implements a diffraction pattern and diffracts a laser beam by the diffraction pattern);
a camera (Paragraph 24, CCD camera 31)
CHOI fails to teach:
a camera configured to image reflected light of the laser light from the first surface; 
and a controller configured to execute acquisition processing of applying the laser light to the first surface by controlling the laser light source and imaging the reflected light by controlling the camera to acquire a reflectance of the first surface with respect to the first wavelength, 
wherein before executing the acquisition processing, the controller executes modulation processing of causing the spatial light modulator to present the modulation pattern for lowering a power density of the laser light on the first surface.
Togawa (US 20070182954 A1) teaches a method of using a laser beam for defective pixel correction of liquid crystal panels, wherein:
a measurement device configured to image reflected light of the laser light from the first surface (Paragraph 40, photodiode 45 is used to measure an intensity of the laser beam reflected);
and a controller configured to execute acquisition processing of applying the laser light to the first surface (Paragraph 40, photodiode measures an intensity of the laser beam reflected by the defective bright point 21) by controlling the laser light source and imaging the reflected light by controlling the camera to acquire a loss ratio with respect to the first wavelength (Paragraph 41, the control section 16 compares the intensity of the laser beam outputted from the laser output section 11 with an intensity thereof measured by the photodiode 45 to obtain a loss ratio of the laser beam; Paragraph 45, laser beam adopts a specific wavelength; Paragraph 70, the loss ratio of the laser beam is dependent upon the specific wavelength of the laser beam), 
wherein before executing the acquisition processing, the controller controls the measurement laser beam L2 to have an intensity which is lower than which is considered necessary to correct the bright point 21 (Paragraph 44)
This part of the process is contrast to later in the process when the control section 16 controls laser output section 11 to irradiate a laser beam with an intensity necessary to correct the defective bright point 21 as stated in Paragraph 61.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CHOI with Togawa and determine a loss ratio before performing pixel correction. This would have been done to determine to increase the success rate of correcting a defective bright point and increase work efficiency (Togawa Paragraph 12).
The Office notes that the direct relationship between power density and intensity is well known in the art as evidenced by Inaba (US 20140302247 A1). In other words, decreasing intensity also decreases power density.
To facilitate adjusting the intensity of the laser beam to a level which is level with is lower than which is necessary to correct the bright spot, it would have been logical to control the modulation pattern to the spatial light modulator as to control the intensity of the laser beam (CHOI Paragraph 10). The Office further notes that the use of a spatial light modulator to control the intensity of a laser beam is well known in the art as evidenced by BRASSART (FR 2745214 A1).
CHOI modified with Togawa fails to teach:
controlling the laser light source and imaging the reflected light by controlling the camera to acquire a reflectance of the first surface
a camera configured to image reflected light of the laser light from the first surface; 
OGOSHI (KR 20130121719 A) teaches a laser processing device, comprising:
controlling the laser light source and imaging the reflected light by controlling the camera to acquire a reflectance of the first surface (Paragraph 55, reflectance of the wafer is calculated from detected amount of reflected light and amount of reflected light of a workpiece whose reflectance is known).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CHOI with Togawa and also determined the reflectance of the workpiece. This would be done as the ideal output of the laser beam to facilitate the desired laser processing changes with the reflectance of the workpiece (OGOSHI Paragraph 11).
The Office further notes that it is well known in the art that the wavelength of a laser affects the reflectivity of a workpiece surface as evidenced by H.A. Eltawahni (High Power CO2 Laser Cutting for Advanced Materials– Review, 2016, Reference Module in Materials Science and Materials Engineering, Page 1 of 2.2.2 Reflectivity). 
CHOI modified with Togawa and OGOSHI fails to teach:
a camera configured to image reflected light of the laser light from the first surface; 
Ando (US 20100103962 A1) teaches a laser device, wherein:
a light source is a laser light source (Paragraph 46)
a camera is used to detect the intensity distribution of the laser light beam cross section (Paragraph 64)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CHOI with Ando and also used a camera to detect the reflected laser light from the workpiece. The use of cameras to detected reflected laser light is well known in the art and would be used for its standardized and predictable results. 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (KR 20150114328 A) in view of Togawa (US 20070182954 A1), OGOSHI (KR 20130121719 A), and Ando (US 20100103962 A1) as applied to claim 1 above, and further in view of WADA (US 20180215649 A1).
Regrading claim 2, Choi as modified teaches the laser processing device according to claim 1.
Choi as modified fails to teach:
as the modulation processing, the controller causes the spatial light modulator to present a shift pattern as the modulation pattern for shifting the converging point from the first surface.
WADA (US 20180215649 A1) teaches a method of laser processing, wherein:
a focal point adjusting portion, comprising a spatial light modulator, adjusts the focal point of the laser light (Paragraphs 60 and 70)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CHOI with WADA and used the spatial light modulator to shift the focal point of the laser light away from the surface during the modulation processing. This would be done as using a spatial light modulator to adjust the focal point of a laser is known in the art with predicable and standardized results. Furthermore, this would be done to facilitate controlling the measurement laser beam to have an intensity which is lower than which is considered necessary to correct the bright point.

Regarding claim 3, Choi teaches the laser processing device according to claim 2, further comprising: 
a support table (stage 41) configured to support the object to be processed (Paragraph 20, stage unit 20 composed of a stage 41 supporting the target object 1); 
a moving mechanism for moving the support table (Paragraph 20, driving unit 42 driving stage 41); 
Togawa further teaches:
a stage drive section 15 that drives stage 15 (Paragraph 30) holding liquid crystal panel 20 (Paragraph 27)
wherein the controller moves the support table by the moving mechanism so that the reflected light from the first surface is converged to the camera when the converging point is shifted from the first surface (Paragraph 43, stage drive section 15 moves defective bright point 21 to a processing point of the laser beam immediately before measurement laser beam L2 is outputted from laser output section 11 with a weak intensity; Paragraph 54, this measurement laser beam reflected from the workpiece is then able to reach photodiode 45).
It would have been obvious for the same motivation as claim 1.
Ando further teaches:
and a converging lens for converging the reflected light toward the camera (Paragraph 49, CCD camera 19 receives light focused from convex lenses 17 and 18), 
It would be obvious for the same motivation as claim 1.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (KR 20150114328 A) in view of Togawa (US 20070182954 A1), OGOSHI (KR 20130121719 A), and Ando (US 20100103962 A1) as applied to claim 1 above, and in further view of JEONG (WO 2018038347 A2).
Regarding claim 4, Choi as modified teaches the laser processing device according to claim 1.
Choi fails to teach:
as the modulation processing, the controller causes the spatial light modulator to present a spot deformation pattern as the modulation pattern for changing a spot shape of the laser light on the first surface.
JEONG (WO 2018038347 A2) teaches a laser system, wherein:
a spatial light modulator is used to adjust the shape of a laser beam (Paragraph 22)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CHOI with JEONG and used the spatial light modulator to adjust the size of the laser. This would be done so that both the size and shape of the laser beam can be adjusted based on a signal input (JEONG Paragraph 44).
It would have been logical to one of ordinary skill in the art to use the spatial light modulator to change the size of laser beam for the purpose of lowering the intensity of the measurement laser beam to an intensity which is lower than which is considered necessary to correct the bright point as taught by Togawa. This is because intensity is merely the power per unit area and increasing the area of the laser beam would lower the intensity of the laser beam. The inverse relationship between increasing the size of a beam spot and decreasing the intensity of a laser beam is well known in the art as evidenced by Inaba (US 20140302247 A1).
See 112b rejection above for “the modulation process”.

Regarding claim 5, Choi as modified teaches the laser processing device according to claim 1.
OGOSHI further teaches:
as the acquisition processing, the controller executes first processing of imaging the reflected light from the first surface by controlling the camera to acquire a first light amount as an amount of the reflected light from the first surface (Paragraph 55, laser beam 69 is irradiated toward the workpiece and the reflected light then enters the reflected light amount detector 78 including the light receiving element), 
second processing of applying the laser light from a side of a reference surface, of which reflectance for the first wavelength is known (Paragraph 46, reference workpieces have a known reflectance), to a reference object having the reference surface by controlling the laser light source and imaging reflected light from the reference surface by controlling the camera to acquire a reference light amount as an amount of the reflected light from the reference surface (Paragraph 46, reflected light amount is detected on a reference workpiece and used as a standard), 
and third processing of calculating a reflectance of the first surface for the first wavelength based on the reflectance of the reference surface for the first wavelength, the first light amount, and the reference light amount (Paragraph 55, reflectance is calculated from the detected amount of reflected light and amount of reflected light of a reference workpiece), 
It would have been obvious for the same motivation as claim 1.
The Office further notes that it is well known in the art that the wavelength of a laser affects the reflectivity of a workpiece surface as evidenced by H.A. Eltawahni (High Power CO2 Laser Cutting for Advanced Materials– Review, 2016, Reference Module in Materials Science and Materials Engineering, Page 1 of 2.2.2 Reflectivity). 
Choi as modified fails to teach:
and as the modulation processing, the controller causes the spatial light modulator to present the modulation pattern so that a spot shape of the laser light on the first surface in the first processing is different from a spot shape of the laser light on the reference surface in the second processing
JEONG (WO 2018038347 A2) teaches a laser system, wherein:
a spatial light modulator is used to adjust the shape of a laser beam (Paragraph 22)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified CHOI with JEONG and used the spatial light modulator to adjust the size of the laser. This would be done so that both the size and shape of the laser beam can be adjusted based on a signal input (JEONG Paragraph 44).
It would have been logical to one of ordinary skill in the art to use the spatial light modulator to change the size of laser beam for the purpose of lowering the intensity of the measurement laser beam to an intensity which is lower than which is considered necessary to correct the bright point as taught by Togawa. This is because intensity is merely the power per unit area and increasing the area of the laser beam would lower the intensity of the laser beam. The inverse relationship between increasing the size of a beam spot and decreasing the intensity of a laser beam is well known in the art as evidenced by Inaba (US 20140302247 A1).
See 112b rejection above for “the modulation process”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761